DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This FINAL action is in response to applicant’s amendment of 22 December 2022.  Claims 1-22 are examined and pending. Claims 1-3, 5-6, 8-11, 13-17 and 19 are currently amended.  Claims 21-22 are new.    

Response to Arguments
Applicant’s filling of drawings with respect to the drawing objection as set forth in the office action of October 28, 2022 have been fully considered and are persuasive. As such, the objection to the drawings has been withdrawn.   
Applicant’s amendments with respect to the objection to claims 1 and 16-17 as set forth in the Office Action of October 28, 2022 have been fully considered and are persuasive. As such, the objection to the claim has been withdrawn. 
Applicant’s amendments with respect to the claim interpretation under 35 USC 112(f) as set forth in the Office Action of October 28, 2022 have been fully considered are not persuasive. Examiner notes that applicant did not present any arguments/amendments in regards the claim interpretation under 35 USC 112(f) as set forth in the office action of October 28, 2022, as such the claim interpretation under USC 112(f) is maintained. 
Applicant’s amendments/arguments with respect to the rejection of claims 2-3, 5-7, 10-13, 15-17, and 19 under 35 USC 112(b) as set forth in the Office Action of October 28, 2021 have been fully considered and are persuasive. However, examiner notes that amendments has raised new basis of 112(b) rejection, see rejection below.  
Applicant’s amendments/arguments with respect to the rejection of claims 9-14 and 20 under 35 USC 112(d) have been fully considered and are persuasive. As such, the rejection of claims 9-14 and 20 as previously presented has been withdrawn. 
Applicant’s arguments with respect to claim 5 under USC 103 as being unpatnentable over Zhou in view of Beck, have been fully considered but is moot because the new ground of rejection does not rely on any reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claims 1-4, 7, 9-16 and 20 under USC 103 as being unpatnentable over Zhou in view of Beck, claims 6 and 18-19 under USC 103 as being unpatnentable over Zhou in view of Beck and Sakaguchi, claim 17 under USC 103 as being unpatnentable over Zhou in view of Beck and Mishra have been fully considered but are not persuasive. 
Firstly, applicant argues that Zhou as modified by Beck do not teach “determining a difference value which relates to a difference between the first current position and the second current position”. Applicant specifically argue that based on Beck, one of ordinary skill in the art may determine the position via weighted average of the two position values, or any similar weighted combination of the position values. However, even this is not expressly disclosed by Beck, and is not related to determining a difference value. Therefore, Zhou and Beck fail to teach, either alone or in combination, determining a difference value which relates to a difference between the first current position and the second current position as recited by claim 1. 
The examiner has carefully considered applicant’s arguments and respectfully disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. Beck as cited previously (para [0005], [0008-0011], [0020-0023]) and throughout the reference teaches evaluating (determining difference) accuracy of both position sensors (signals) for position calculations. Further a difference is implied since Beck teaches that the better the quality of one of the signals relative to the other signal, the more strongly it is considered (see para 0005 and 0022)). 
Secondly, applicant argues that even if the combination of Zhou and Beck does teach the determination of a difference value between the first current position and the second current position, which it does not, the proposed combination fails to teach operating the autonomous agricultural work vehicle as a function of the determined difference value. The examiner has carefully considered applicant’s arguments and respectfully disagrees. Zhou as cited previously ([0096], [0245], [0292], [0307-0308], [0384], and [0470]) and throughout the reference teaches controlling the autonomous moving device (agricultural work machine) autonomously based on position (current position) of the autonomous moving device. Furthermore, precision of the current position of the autonomous moving device may be a function of a difference between first position information) and second position information. That is in paragraph 0245, Zhou teaches when the moving device is an automatic mower, the control module controls the movement and work of the automatic mower 1 according to the current position of the automatic mower 1. Further, the current position of any moving device connected with the mobile station may be acquired by processing error data which is resolving the reference positioning signal and the current positions signal (see abstract), this implies that the control of the autonomous vehicle is based on analysis between 2 positioning signals.).  
Thirdly, applicant argues the limitation of claim 2 in which Zhou does not teach acquiring first current position and second current position signals simultaneously as emphasized in claim 2. The examiner has carefully considered applicant’s arguments and respectfully disagrees Zhou specifically at paragraph 0243 teaches a mower in which it could carry receiving several signals (one or more) at the same time, further the signals could be GPS signal, therefore implying first position signal and second position signal could be carried out at the same time.).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “means of a first position-determining device for determining a first current position…”, “means of a second position-determining device for determining a second current position…” in claims 1-20, and a control unit in claim 16. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 13, and 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 5 lines 6, the recited limitation “the predefined limiting value” is indefinite. There is insufficient antecedent basis for this limitation in the claim. 
In claim 6 line 2, the recited limitation “the limiting value” is indefinite. It is unclear to the examiner if this is referring to the predetermined limiting value recited previously or a different limiting value.   
In claim 13 line 2, the recite limitation “a radar device” is indefinite. It is unclear to the examiner if it is referring to the radar device recited previously in claim 9 or a different radar device.
Claims 7 and 18-20 are rejected for being dependent upon a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-16, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 20210157334 A1) in view of Beck (US 20020193928 A1).
With respect to claim 1, Zhou discloses a method for operating an autonomous agricultural work machine, comprising: (see at least [abstract]) determining a first current position of the agricultural work machine by means of a first position-determining device (see at least [0053], [0108], and [0176]); determining a second current position of the agricultural work machine by means of a second position-determining device (see at least [0054-0056], [0109], and [0176]); and autonomously operating the autonomous agricultural work machine as a function of a determined difference value (see at least [0096], [0245], [0292], [0307-0308], [0384], and [0470], Zhou et al teaches controlling the autonomous moving device (agricultural work machine) autonomously based on position (current position) of the autonomous moving device. Furthermore, precision of the current position of the autonomous moving device may be a function of a difference between first position information) and second position information. That is in paragraph 0245, Zhou teaches when the moving device is an automatic mower, the control module controls the movement and work of the automatic mower 1 according to the current position of the automatic mower 1. Further, the current position of any moving device connected with the mobile station may be acquired by processing error data which is resolving the reference positioning signal and the current positions signal (see abstract), this implies that the control of the autonomous vehicle is based on analysis between 2 positioning signals.).  
Zhou do not specifically teach determining a difference value which relates to a difference between the first current position and the second current position. Beck teaches determining a difference value which relates to a difference between the first current position and the second current position (see at least [0005], [0008-0011], [0020-0023], Beck teaches evaluating (determining difference) accuracy of both position sensors (signals) for position calculations. Further a difference is implied since Beck teaches that the better the quality of one of the signals relative to the other signal, the more strongly it is considered (see para 0005 and 0022)). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhou to incorporate Beck’s teachings of determining a difference value which relates to a difference between the first current position and the second current position. As both systems are related to improvement of determining position of a moving object and controlling vehicle (agriculture machine) accordingly. This would be done to increase accuracy of position detection of an agriculture vehicle even under unfavorable conditions (see Beck para 0004).  
With respect to claim 2, Zhou teaches wherein: the first current position and the second current position are carried out simultaneously (see at least [0243], Zhou teaches a mower in which it could carry receiving several signals (one or more) at the same time, further the signals could be GPS signal, therefore implying first position signal and second position signal could be carried out at the same time.).
With respect to claim 3, Zhou teaches wherein: the first current position and the second current position are determined at different times (see at least [0186] and [0192]); and the first current position or the second current position are converted to a common time base (see at least [0269] and [0356-0358]).
With respect to claim 4, Zhou teaches wherein: the first position-determining device is embodied separately and/or independently Application No. 16/863,578Page 4Preliminary Amendment dated July 6, 2020with respect to the second position-determining device (see at least [0053-0057]); and/or the first position-determining device and/or the second position-determining device are/is included in the autonomous agricultural work machine (see at least [0053-0057]).
With respect to claim 7, Zhou teaches wherein: the limiting value is position-dependent (see at least [0238], 0265], and [0292]). 
With respect to claim 8, Zhou teaches wherein: the first position-determining device is a satellite-supported position-determining device or a local position-determining device (see at least [0053-0056], [0108-0109], and [0175-0176]); and the second position-determining device is a satellite-supported position determining device or a local position-determining device (see at least [0053-0056], [0108-0109], and [0175-0176]). 
With respect to claim 9, Zhou teaches wherein: at least one of the first position-determining device and the second position determining device is a local positioning-determining device (see at least [0035] and [0379]); and the local position-determining device comprises a surroundings-sensing sensor system of the autonomous agricultural work machine comprising at least one of a radar device, a laser scanner device, a Lidar device, a camera device or an unmanned aircraft (see at least [0035] and [0379]).
With respect to claim 10, Zhou teaches wherein: at least one of the first positioning-determining device and the second positioning-determining device is a local-determining device (see at least [0035] and [0379]); and the local position-determining device determines a distance and/or an angular position between the autonomous agricultural work machine and at least one predefined landmark arranged at a predetermined position, in order to determine at least one of the first current position and the second current position of the autonomous agricultural work machine (see at least [0457]).
With respect to claim 11, Zhou teaches wherein: the at least one landmark is at least partially manmade, comprising at least one of a post, a building, a wind turbine, a power mast, another vehicle, a road, a solar power plant or a field boundary (see at least [0457], Zhou et al teaches a land mark of a field boundary); and/or the at least one landmark is at least partially natural, comprising at Application No. 16/863,578Page 6Preliminary Amendment dated July 6, 2020least one of a rock formation, a plant formation, or a form of terrain or a body of water (see at least [0457], Zhou et al teaches a land mark of a field boundary).
With respect to claim 12, Zhou teaches wherein: the at least one landmark is stationary or mobile (see at least [0457]); and/or the at least one landmark is provided with a marking, for an image- processing algorithm of a camera device and/or with a reflector or a signal source for sensing for a surroundings-sensing sensor system (see at least [0457]).
With respect to claim 13, Zhou teaches wherein: the surroundings-sensing sensor system comprises the radar device by means of which a distance and/or an angular position between the autonomous agricultural work machine and at least one landmark is sensed (see at least [0035] and [0379]), and the first or second current position is determined therefrom (see at least [0035] and [0379]). 
With respect to claim 14, Zhou teaches wherein: at least one of the first position-determining device and the second position-determining device is a local position-determining device (see at least [0035] and [0379]); and the local position-determining device comprises at least one of an odometry device for sensing a distance travelled by the work machine or an inertial-measuring device for sensing at least one of a speed, an acceleration, rolling, pitching or yawing of the work machine (see at least [0580]).
With respect to claim 15, Zhou do not specifically teach wherein: the autonomous agricultural work machine is designed to travel autonomously in a predefined spatial working area along a predefined movement path comprising a multiplicity of parallel lanes or tracks, with predefinition of a maximum permissible velocity and/or with execution of a soil and/or crop treatment process which is assigned to the autonomous agricultural work machine, at predefined positions along the movement path (B). Beck teaches wherein: the autonomous agricultural work machine is designed to travel autonomously in a predefined spatial working area along a predefined movement path comprising a multiplicity of parallel lanes or tracks, with predefinition of a maximum permissible velocity (see at least [0090-0095]) and/or with execution of a soil and/or crop treatment process which is assigned to the autonomous agricultural work machine, at the predefined positions along the movement path (B) (see at least [0090-0095]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhou to incorporate Beck’s teachings wherein: the autonomous agricultural work machine is designed to travel autonomously in a predefined spatial working area along a predefined movement path comprising a multiplicity of parallel lanes or tracks, with predefinition of a maximum permissible velocity and/or with execution of a soil and/or crop treatment process which is assigned to the autonomous agricultural work machine, at the predefined positions along the movement path (B). As both systems are related to improvement of determining position of a moving object and controlling vehicle (agriculture machine) accordingly. This would be done to increase accuracy of position detection of an agriculture vehicle even under unfavorable conditions (see Beck para 0004).  
With respect to claim 16, Zhou teaches an autonomous agricultural work machinsee at least [0053], [0108], and [0176]); a second position-determination device (see at least [0054-0056], [0109], and [0176]); and a control unit which is configured to carry out the method of claim 1 (see at least [rejection of claim ], [240], and [0245], see rejection above with respect to claim 1 which is commensurate in scope with claim 16, with claim 1 being drawn to a method for operating an autonomous agricultural machine, and claim 16 being drawn to a corresponding autonomous agricultural machine.).
With respect to claim 20, Zhou teaches wherein: the radar device comprises a multi-directional radar sensor; and/or the radar device comprises in each case a radar sensor on both longitudinal outer sides of the autonomous agricultural work machine (see at least [0091], [0275], and [0379]). 
With respect to claim 21, Zhou teaches wherein the first current position and the second current position are determined within a predetermined time window (see at least [0186] and [0192]). 
With respect to claim 22, Zhou teaches operating the autonomous vehicle to move or work according to the current position of the autonomous moving device (see at least [0470]). 
However, Zhou do not specifically teach wherein the operation of the autonomous agricultural work machine comprises: at least one of continuing with a journey, continuing with an action, operating according to advanced planning, increasing or maintaining the current velocity or increasing or maintaining a maximum permissible velocity of the autonomous agricultural work machine if the determined difference value undershoots the predefined limiting value.  
Beck teaches wherein the operation of the autonomous agricultural work machine comprises: at least one of continuing with a journey, continuing with an action, operating according to advanced planning, increasing or maintaining the current velocity or increasing or maintaining a maximum permissible velocity of the autonomous agricultural work machine if the determined difference value undershoots the predefined limiting value (see at least [0007-0010] and [0022], Beck teaches operating the agricultural vehicle according to advanced planning and continuing with an action based on position sensors results (accuracy evaluation of both).).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhou to incorporate Beck’s teachings wherein the operation of the autonomous agricultural work machine comprises: at least one of continuing with a journey, continuing with an action, operating according to advanced planning, increasing or maintaining the current velocity or increasing or maintaining a maximum permissible velocity of the autonomous agricultural work machine if the determined difference value undershoots the predefined limiting value.. As both systems are related to improvement of determining position of a moving object and controlling vehicle (agriculture machine) accordingly. This would be done to increase accuracy of position detection of an agriculture vehicle even under unfavorable conditions (see Beck para 0004).  

Claims 6 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 20210157334 A1) in view of Beck (US 20020193928 A1) in view of Sakaguchi et al (US 20200375084 A1).
With respect to claim 6, Zhou as modified by Beck do not specifically teach wherein: the limiting value depends on the current velocity of the autonomous agricultural work machine. Sakaguchi teaches wherein: the limiting value depends on the current velocity of the autonomous agricultural work machine (see at least [0008], [0072], and [0075-0076]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhou as modified by Beck to incorporate Sakaguchi teachings wherein: the limiting value depends on the current velocity of the autonomous agricultural work machine. This would be done to improve control of the agricultural vehicle when a slip determination is ascertained as part of the operations needed to be performed (see Sakaguchi et al para 0002-0005).
With respect to claim 18, Zhou as modified by Beck do not specifically teach wherein the limiting value decreases when the current velocity increases and/or increases when the current velocity decreases. Sakaguchi teaches wherein the limiting value decreases when the current velocity increases and/or increases when the current velocity decreases (see at least [0008], [0072], and [0075-0076], Sakaguchi et al teaches changing speed of vehicle based to turn the vehicle, as such when there is two different conditions (limiting points) one when the vehicle is driving straight and one when the vehicle is turning and the speed is adjusted accordingly.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhou as modified by Beck to incorporate Sakaguchi teachings wherein the limiting value decreases when the current velocity increases and/or increases when the current velocity decreases. This would be done to improve control of the agricultural vehicle when a slip determination is ascertained as part of the operations needed to be performed (see Sakaguchi et al para 0002-0005).
With respect to claim 19, Zhou as modified by Beck do not specifically teach wherein: the limiting value decreases if the first current position and/or the second current position is within a predefined spatial hazardous area, or the autonomous agricultural work machine approaches the predefined spatial hazardous area; and/or the limiting value increases if the first current position and/or the second current position is outside the predefined spatial hazardous area, or the autonomous agricultural work machine moves away from the predefined spatial hazardous area. Sakaguchi teaches wherein: the limiting value decreases if the first current position and/or the second current position is within a predefined spatial hazardous area, or the autonomous agricultural work machine approaches the predefined spatial hazardous area; and/or the limiting value increases if the first current position and/or the second current position is outside the predefined spatial hazardous area, or the autonomous agricultural work machine moves away from the predefined spatial hazardous area (see at least [0034], [0081], [0083], and [0131]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhou as modified by Beck to incorporate Sakaguchi teachings wherein: the limiting value decreases if the first current position and/or the second current position is within a predefined spatial hazardous area, or the autonomous agricultural work machine approaches the predefined spatial hazardous area; and/or the limiting value increases if the first current position and/or the second current position is outside the predefined spatial hazardous area, or the autonomous agricultural work machine moves away from the predefined spatial hazardous area. This would be done to improve control of the agricultural vehicle when a slip determination is ascertained as part of the operations needed to be performed (see Sakaguchi et al para 0002-0005).

Claims 5 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 20210157334 A1) in view of Beck (US 20020193928 A1) in view of Mishra et al (US 20160260328 A1).
With respect to claim 5, Zhou teaches operating the autonomous vehicle to move or work according to the current position of the autonomous moving device (see at least [0470]). Zhou do not specifically teach wherein the operation of the autonomous agricultural work machine comprises: at least one of stopping, deactivating, transferring into a safe state, stopping an action, reducing a current velocity or reducing a maximum permissible velocity of the autonomous agricultural work machine if the determined difference value exceeds the predefined limiting value. 
Mishra teaches wherein the operation of the autonomous agricultural work machine comprises: at least one of stopping, deactivating, transferring into a safe state, stopping an action, reducing a current velocity or reducing a maximum permissible velocity of the autonomous agricultural work machine if the determined difference value exceeds a predefined limiting value (see at least [0029], [0033], [0066], [0088], and [0095]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhou as modified by Beck to incorporate Mishra teachings wherein the operation of the autonomous agricultural work machine comprises: at least one of stopping, deactivating, transferring into a safe state, stopping an action, reducing a current velocity or reducing a maximum permissible velocity of the autonomous agricultural work machine if the determined difference value exceeds a predefined limiting value. This would be done to improve real time detection of a current position of an autonomous vehicle to avoid collision or surround objects (see Mishra et al para 0001). 
With respect to claim 17, Zhou as modified by Beck do not specifically teach wherein the step of converting the first current position or the second current position to the common time base includes taking into account a velocity and/or a direction of travel of the autonomous agricultural work machine. Mishra teaches wherein the step of converting the first current position or the second current position to the common time base includes taking into account a velocity and/or a direction of travel of the autonomous agricultural work machine (see at least [0002], [0044], [0056], and [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhou as modified by Beck to incorporate Mishra teachings wherein the step of converting the first current position or the second current position to the common time base includes taking into account a velocity and/or a direction of travel of the autonomous agricultural work machine. This would be done to improve real time detection of a current position of an autonomous vehicle to avoid collision or surround objects (see Mishra et al para 0001). 



Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.K./Examiner, Art Unit 3667  

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667